Citation Nr: 1446855	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for status post excision of right hip osteochondroma.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1987.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2012 and January 2014, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.    

The July 2012 remand described the complex procedural history of this case, which is incorporated by reference.    

Hearings on these matters were held before a Decision Review Officer on January 19, 2006, and before the undersigned Veterans Law Judge on August 13, 2013.  The hearing transcripts are of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has numbness in the area of his right hip scar that is so severe that he would not notice if he sustained a laceration in that area.  The Veteran is competent to report symptoms of numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The most recent VA examination in March 2014 appears to indicate that there is no neurological disability due to the scar, but does not explain how this conclusion was reached as there is no evidence of any type of sensory testing or neurological testing and the examiner did not explain why he found no neurological abnormality or disability in light of the Veteran's complaints of numbness.  Although the additional delay is regrettable, a new VA examination is necessary to determine the extent of the Veteran's neurological impairment, if any.  

The Veteran has been diagnosed with hyperthyroidism.  The March 2014 VA examination report reflects that the examiner opined that there was no evidence of a thyroid disorder during service.  However, she then went on to state that the Veteran's symptoms of fatigue during service were likely attributable to hypothyroidism.  Clarification must be sought from the examiner in light of the contradictory findings.

Updated VA treatment records must also be obtained.   38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records for the Veteran dated since December 2013.  

2.  Return the claims file to the March 2014 thyroid examiner, if available.  The entire record must be reviewed by the examiner.   

The examiner must state whether it is at least as likely as not (probability of 50 percent or greater) that any current thyroid disorder (including both hyper or hypothyroidism) had its onset during the Veteran's period of active service.  The examiner must reconcile her finding with her March 2014 statement that the Veteran's in-service fatigue is the result of hypothyroidism, and explain any difference of opinion.  The examiner must also specifically set forth the medical reasons for accepting or rejecting the Veteran's statements as to continuous fatigue since his separation from service. 

The report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner must take a detailed history, examine the Veteran, and address the questions set out above.)

3.  Schedule the Veteran for a VA examination by a physician who is trained to identify neurological disabilities.  The entire record must be reviewed by the examiner.   

The examiner must identify any objective neurological abnormality in the right hip that is due to the service-connected right hip disability.  

For all identified neurological abnormalities, the examiner must identify the affected nerve, and quantify the severity of the neurological abnormalities in terms of mild, moderate, moderately severe, or severe incomplete paralysis.    

The examiner must also identify all functional impairment that is the result of any identified neurological abnormality of the right hip, including an inability to cross the right leg over the left leg without assistance.  

If the examiner does not find any objective neurological abnormalities in the right hip, he or she must reconcile that finding with the Veteran's competent reports of numbness in the right hip that is so severe that he would not notice if he sustained a laceration in that area, and explain why the examiner finds no neurological abnormality in light of the Veteran's complaints.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



